DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	Claim 1; “first sound receiver configured to receive a sound input while power is supplied to the first sound receiver in a standby state of the electronic device” 
(b)	Claim 1; “trigger word/phrase recognizer configured to recognize whether the sound input received by the first sound receiver corresponds to a trigger word or phrase” 
(c)	Claim 1; “second sound receiver configured to receive a sound input by receiving supply of power based on the trigger word or phrase being recognized by the trigger word/phrase recognizer” 
(d)	Claim 1; “a data transceiver configured to output a first sound input signal supplied from the first sound receiver and a second sound input signal supplied from the second sound receiver”
(e)	Claim 2; “a power controller configured to control the power to be supplied to the second sound receiver based on a control signal indicating the recognizing of the trigger word or phrase being received from the trigger word/phrase recognizer” 
(f)	Claim 3; “a sound signal processor configured to receive the first sound input signal supplied from the first sound receiver and the second sound input signal supplied from the second sound receiver” 
(g)	Claim 4; “wherein the sound signal processor is further configured to generate a stereo signal by mixing the first sound input signal with the second sound input signal” 
(h)	Claim 5; “wherein the power controller is further configured to, based on a key input signal for requesting a speech recognition function being received, supply the power to the second sound receiver, and cease power supply to the first sound receiver” 
(i)	Claim 5; “the data transceiver is further configured to receive the second sound input signal from the second sound receiver operating and output the received second sound input signal”
(j)	Claim 6; “the power controller is further configured to control cease power supply to the second sound receiver based on the speech recognition function being terminated”
(k)	Claim 7; “a flag inserting unit configured to insert, into the second sound input signal output in response to a key input signal for requesting a speech recognition function” 
(l)	Claim 9; “the switch is configured to transmit, based on the key input signal requesting the speech recognition function being received, the second sound input signal supplied from the second sound receiver to the data transceiver” 
(m)	 Claim 9; “the second sound input signal to the sound signal processor configured to process the second sound input signal with the first sound input signal” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 2, First Sound Receiver 111, Paragraph 0007  
(b) Fig. 2, Trigger Word/Phrase Recognizer 121, Paragraph 0007
(c) Fig. 2, Second Sound Receiver 112, Paragraph 0007  
(d) Fig. 2, Data Transceiver 140, Paragraph 0007
(e) Fig. 2, Power Controller 30, Paragraph 0008
(f) Fig. 2, Sound Signal Processor 122, Paragraph 0008  
(g) Fig. 2, Sound Signal Processor 122, Paragraph 0010
(h) Fig. 2, Power Controller 130, Paragraph 0011  
(i) Fig. 2, Data Transceiver 140, Paragraph 0011
(j) Fig. 2, Power Controller 130, Paragraph 0012
(k) Fig. 8, Flag Inserting Unit 170, Paragraph 0013  
(l) Fig. 3A, Switch 150, Paragraph 00015
(m) Fig. 2, Sound Signal Processor 122, Paragraph 0015  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 10-12 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 20150179176 A1, hereinafter, Ryu ‘176) in combination with Binder et al. (US 20140222436 A1 hereinafter, Binder ‘436).
Regarding claim 1; Ryu ‘176 discloses an electronic device (Fig. 1, Electronic Apparatus) 
comprising: a first sound receiver (Fig. 1, Receive Sound 11) configured to receive a sound input while power is supplied to the first sound receiver in a standby state of the electronic device (i.e. Fig. 1 shows one of the examples where the electronic apparatus performs an operation in accordance with a user's voice in the standby mode. First, the electronic apparatus receives a sound in the standby mode (11). If the reserved word is a reserved word for "power-on," the electronic apparatus is woken up from the standby mode and is turned on. Paragraphs 0006-0007);
a trigger word/phrase recognizer (Fig. 1, Recognize Reserved Word 12) configured to recognize whether the sound input received by the first sound receiver corresponds to a trigger word or phrase (i.e. The user's voice includes a command (`reserved word`) for instructing the electronic apparatus to perform a preset operation corresponding to the sound. Next, the electronic apparatus recognizes a possible reserved word (12). If the received sound is, in fact, the reserved word (13), the electronic apparatus performs an operation corresponding to the reserved word (14). Paragraphs 0006-0007); 
a second sound receiver (Fig. 2, Second Sound Recognizer 23) configured to receive a sound input by receiving supply of power based on the trigger word or phrase being recognized by the trigger word/phrase recognizer (i.e. The second sound recognizer 23 performs sound recognition as a post-process for the operation of the first sound recognizer 22, that is the second sound recognizer 23 performs a sound recognition after the first sound recognition. That is, the first sound recognition of the first sound recognizer 22 may comprise a basic or general recognition, and the second sound recognition of the second sound recognizer 23 may comprise a more detailed or in-depth recognition. Specifically, the first sound recognizer 22 determines whether the sound received by the sound receiver 21 is the reserved word candidate 35 corresponding to the preset reserved word 36. On the other hand, the second sound recognizer 23 determines whether the sound received by the sound receiver 21 is the preset reserved word 36. Paragraph 0054)
and a data transceiver (Fig. 2, Operation Performer 24) configured to output a first sound input signal supplied from the first sound receiver and a second sound input signal supplied from the second sound receiver (i.e. The operation performer 24 performs an operation corresponding to the reserved word 36. The operation performer 24 may perform one or more various operations corresponding to the use or function of the electronic apparatus 2. For example, if the electronic apparatus 2 is the display apparatus such as a TV, the operation performer 24 may perform operations of processing an image signal and displaying an image based on the processed image signal. At operation S44 the electronic apparatus 2 performs an operation corresponding to the determined reserved word 36. Paragraphs 0055-0056)
Examiner reasonably believes Ryu ‘176 discloses a trigger word/phrase recognizer as explained above. For example, Ryu ‘176 discloses a command (`reserved word`) for instructing the electronic apparatus to perform a preset operation. Here, Examiner equates the command (‘reserved word’) as the trigger word/phrase.  However, Binder ‘436 discloses a trigger word/phrase (i.e. Determining whether the sound input includes predetermined content, such as a predetermined trigger word or phrase. See Abstract).
Ryu ‘176 and Binder ‘436 are combinable because they are from same field of endeavor of speech systems (Binder ‘436 at “Technical Field”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Ryu ‘176 by adding a trigger word/phrase recognizer as taught by Binder ‘436. The motivation for doing so would have been advantageous because it would be beneficial to provide an energy-efficient voice trigger that can be used to initiate voice- and/or speech-based services on a device. Therefore, it would have been obvious to combine Ryu ‘176 with Binder ‘436 to obtain the invention as specified.

Regarding claim 2; Ryu ‘176 discloses a power controller (Fig. 7, Power Controller 731) configured to control the power to be supplied to the second sound receiver based on a control signal indicating the recognizing of the trigger word or phrase being received from the trigger word/phrase recognizer (i.e. The reserved word candidate may correspond to a reserved word 88 for turning on the display apparatus 7, for example, `Hi, TV, turn on`. If the sound received by the sound receiver 75 is determined as the reserved word candidate 84 ("Yes" of 84), the power controller 731 controls the power supply 74 to change the second sound recognizer 77 from the power saving mode to the normal mode (851). Paragraph 0075)

Regarding claim 3; Ryu ‘176 discloses a sound signal processor (Fig. 7, Signal Processor 712)  configured to receive the first sound input signal supplied from the first sound receiver and the second sound input signal supplied from the second sound receiver, and process the first sound input signal and the second sound input signal based on the power being supplied to the sound signal processor when the trigger word or phrase is recognized by the trigger word/phrase recognizer (i.e. The signal processor 712 performs image processing, sound processing or data processing with regard to the received signal so that an image and/or information can be displayed on the display 713 or a sound can be output through the sound output 714. For example, the signal processor 712 may apply the image processing such as modulation, demodulation, multiplexing, demultiplexing, analog-digital conversion, digital-analog conversion, decoding, encoding, image enhancement, scaling, etc. to the received signal. Paragraphs 0069-0070)

Regarding claim 10; Claims 10 & 19 contains substantially the same subject matter as claim 1. Therefore, claims 10 & 19 are rejected on the same grounds as claim 1. However, claim 19 further discloses a computer readable recording medium comprising a program executing an operation method of an electronic device to execute the program. Binder ‘436 discloses a computer-readable storage medium (e.g., a non-transitory computer readable storage medium) is provided, the computer-readable storage medium storing one or more programs for execution by one or more processors of an electronic device.
Regarding claim 11; Claim 11 contains substantially the same subject matter as claim 2. Therefore, claim 11 is rejected on the same grounds as claim 2.
Regarding claim 12; Claim 12 contains substantially the same subject matter as claim 3. Therefore, claim 12 is rejected on the same grounds as claim 3.


Allowable Subject Matter
1.	Claims 4-9 & 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claims 6 & 9 depend on indicated objected claim 5. Therefore, by virtue of their dependency, Claims 6 & 9 are also indicated as objected subject matter. 

3.	Claim 8 depends on objected claim 7. Therefore, by virtue of its dependency, Claim 8 is also indicated as objected subject matter.
4.	Claims 15 & 18 depend on indicated objected claim 14. Therefore, by virtue of their dependency, Claims 15 & 18 are also indicated as objected subject matter. 

5.	Claim 17 depends on objected claim 16. Therefore, by virtue of its dependency, Claim 17 is also indicated as objected subject matter.


Examiners Statement of Reasons for Allowance
The cited reference (Ryu ‘176) teaches wherein a display apparatus and a method of controlling the display apparatus. The display apparatus includes: a signal receiver configured to receive a broadcasting signal; a display configured to display an image based on the received broadcasting signal; a sound receiver configured to receive a sound spoken by a user; a first sound recognizer configured to be supplied with power when the display apparatus is in a standby mode, and determine whether the received sound is a reserved word candidate having a high probability of corresponding to a reserved word; a second sound recognizer configured to be supplied with power when the received sound is determined as the reserved word candidate and to determine whether the received sound is the reserved word; and a controller configured to control the preset operation to be performed when the received sound is determined as the reserved word.
The cited reference (Binder ‘436) teaches wherein a method for operating a voice trigger is provided. In some implementations, the method is performed at an electronic device including one or more processors and memory storing instructions for execution by the one or more processors. The method includes receiving a sound input. The sound input may correspond to a spoken word or phrase, or a portion thereof. The method includes determining whether at least a portion of the sound input corresponds to a predetermined type of sound, such as a human voice. The method includes, upon a determination that at least a portion of the sound input corresponds to the predetermined type, determining whether the sound input includes predetermined content, such as a predetermined trigger word or phrase. The method also includes, upon a determination that the sound input includes the predetermined content, initiating a speech-based service, such as a voice-based digital assistant.
The cited references fail to disclose wherein the sound signal processor is further configured to generate a stereo signal by mixing the first sound input signal with the second sound input signal; wherein the power controller is further configured to, based on a key input signal for requesting a speech recognition function being received, supply the power to the second sound receiver, and cease power supply to the first sound receiver, and the data transceiver is further configured to receive the second sound input signal from the second sound receiver operating and output the received second sound input signal; wherein the power controller is further configured to control cease power supply to the second sound receiver based on the speech recognition function being terminated; a flag inserting unit configured to insert, into the second sound input signal output in response to a key input signal for requesting a speech recognition function, a flag for distinguishing the second sound input signal output in response to the key input signal from the first sound input signal output in response to the recognizing of the trigger word or phrase; wherein, based on the flag, the second sound input signal output in response to the key input signal is subjected to sound processing that is different from sound processing to be performed on the first sound input signal output in response to the recognizing of the trigger word or phrase; a switch connected to the second sound receiver, wherein the switch is configured to transmit, based on the key input signal requesting the speech recognition function being received, the second sound input signal supplied from the second sound receiver to the data transceiver, or transmit, based on the recognizing of the trigger word or phrase, the second sound input signal to the sound signal processor configured to process the second sound input signal with the first sound input signal. As a result, and for these reasons, Examiner indicates Claims 4-9 & 13-18 as allowable subject matter. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677